DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 5 are rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Bonfigli et al. (WO 2017/186819 A1) (see attached machine translation).
In re claim 1, Bonfigli discloses a method for monitoring an injector for injection systems (abstract; fig 1), comprising: 
detecting an electrical signal indicative of a deformation of an integral diaphragm (fig 6: 66) of a head plate (62), 
wherein said diaphragm has a reaction surface (fig 2: lower surface of 66)
facing a control chamber (46) of the injector and 
against which a head surface (72) of an injector needle (fig 1: 14, 42; fig 2: 42) strikes in an open position of the injector (fig 5), and 
processing said electrical signal to determine characteristic data of operation of the injector (abstract: “position of the needle”). 
Regarding the limitation(s), “…for common-rail injection systems”:
These limitations are (i) in the preamble and (ii) comprise recitations of intended use. Accordingly, they have been given patentable weight only in how they result in a manipulative difference to the process of the claims. See MPEP 2111.02(II). The prior art need only be able to be used in the recited manner in order to anticipate the claimed invention. It is clear that the system of Bonfigli could be used in the claimed manner if desired.
Alternatively, claim 1 is rejected under 35 USC 103, as follows:
It would have been obvious to apply the method of Bonfigli to a common rail injection system in order to achieve the benefits it is meant to achieve in such a system, as one of ordinary skill would readily appreciate that the method of Bonfigli would have substantially the same effect in a common rail system as in any other appropriate system.
In re claim 3, Bonfigli discloses wherein said electrical signal is indicative of the deformation of said diaphragm along a longitudinal axis of the injector needle (abstract; compare figs 2 and 5).
In re claim 4, regarding the following limitation(s):
wherein said electrical signal indicative of the deformation of said diaphragm is analyzed to determine one or more of the following operating parameters of the injector: 
opening time of a control valve; 
opening time of the injector needle; 
start time of delivery of a maximum flow rate; 
time of reaching a stroke-end position of opening of the injector needle; 
start time of closing of the injector needle; 
end time of delivery of the maximum flow rate; 
time of closure of the injector needle, and 
maximum injected flow rate. 
It is inherent in Bonfigli’s determining of the position of the needle valve (abstract), that all (certainly, at least one) of the recited parameters are also determined, as they directly correspond (at least to an approximate degree) to needle valve positions. Accordingly, these limitations are considered already satisfied by Bonfigli. 
Alternatively, claim 3 is rejected under 35 USC 103, as follows: It would have been obvious to determine any/all of the recited parameters in the system of Bonfigli, as they are known parameters of interest at least for fuel supply control, and thus within the capability of one having ordinary skill to determine.
In re claim 5, Bonfigli discloses an injector for injection systems (abstract; fig 1), comprising: 
a delivery chamber (area around needle 14) connected to a pressurized fuel supply line [0039] and provided with a valve seat (32), 
an injector needle (14) extending through said delivery chamber and having a sealing surface (48) that cooperates with said valve seat, 
wherein the injector needle is movable along a longitudinal axis between a closed position in which said sealing surface abuts against said valve seat, and an open position in which said sealing surface is spaced apart from said valve seat (abstract),
a control chamber (fig 2: 46)
connected to said fuel supply line [0039] through a calibrated inlet orifice (inherent) and 
connected to a discharge line [0039] by means of a calibrated outlet orifice (inherent),
wherein the control chamber is delimited
partly by a head surface (fig 2: 72) of the injector needle and 
partly by a reaction surface (figs 2, 5: lower surface of 62/66) of a head plate (62), and 
wherein the head surface of the injector needle in the open position of the injector needle abuts against said reaction surface (fig 5), and 
an electrically-operated control valve arranged to selectively open and close hydraulic communication between the control chamber and the discharge line [0039], 
wherein said head plate has an integral diaphragm (figs 2, 6: 66) on which said reaction surface is formed, and 
wherein the injector comprises a sensor which supplies an electrical signal indicative of deformations of said diaphragm (abstract). 
Regarding the limitation(s), “…for common-rail injection systems”, see above (In re claim 1).

Claim Rejections - 35 USC § 103
Claims 2 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonfigli et al. (WO 2017/186819 A1) in view of Bernhaupt (US 10,330,063).
In re claim 2, Bonfigli lacks: 
wherein the electrical signal indicative of the deformation of said diaphragm is provided by a piezoelectric sensor 
housed in a blind hole formed in the head plate and
isolated from the control chamber of the injector by said diaphragm. 
Bernhaupt discloses:
(from claim 1) 
A method for monitoring an injector (abstract; fig 1) for common-rail injection systems (col 1, ln 12 – 13), comprising: 
detecting an electrical signal indicative of a deformation of an integral diaphragm (figs 1, 4: 13) (col 5, ln 29 – 37, ln 53 – 55) of a head plate (10b; col 8, ln 3 – 6; col 6, ln 60 – 63), 
wherein said diaphragm has a reaction surface (fig 4: lower surface of 13) 
facing a control chamber (14) of the injector and 
against which a head surface of an injector needle approaches in an open position of the injector, and 
processing said electrical signal to determine characteristic data of operation of the injector (abstract);

(from claim 2)
wherein the electrical signal indicative of the deformation of said diaphragm is provided by a piezoelectric sensor (17; col 8, ln 12 – 13) housed in a blind hole (fig 1; col 8, ln 3 – 10) 
formed in the head plate (fig 1: 10b; col 8, ln 3 – 6; col 6, ln 60 – 63) and
isolated from the control chamber of the injector by said diaphragm (fig 4). 
Simply put, Bernhaupt discloses the claimed arrangement in a similar method/system where the diaphragm/sensor functions in substantially the same manner as the claimed method/system except for that it is not meant to be struck by the needle.
 However, it would have been obvious to use such an arrangement in the system of Bonfigli, as it is an equivalent sensor arrangement to Bonfigli’s (i.e. one that detects the deformation of a diaphragm) and one of ordinary skill would readily appreciate the analogous nature between a diaphragm-deformation-sensing-method that determines pressure on its lower side and the diaphragm-deformation-sensing-method that detects needle strikes on its lower side (as is the goal of Bonfigli). Such a modification may be motivated by conventional motivations such as cost/availability/accuracy of parts, etc.
In re claim 6, regarding the limitation, “wherein said sensor is a piezoelectric transducer”, see above (In re claim 2).
In re claim 7, regarding the limitation, “wherein said sensor is housed in a blind hole formed in the head plate and isolated from the control chamber of the injector by said diaphragm”, see above (In re claim 2).
In re claim 8, the proposed system yields wherein said blind hole has a side surface (Bernhaupt: fig 1: side wall of 16) coaxial to said longitudinal axis and a bottom surface (Bernhaupt: fig 1: upper surface of 13) parallel and opposite to the reaction surface (Bernhaupt: fig 1: lower surface of 13) of the diaphragm. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bonfigli et al. (WO 2017/186819 A1) in view of Bernhaupt (US 10,330,063) in view of Cooke (US 8,469,006).
In re claim 9, regarding the limitation, “wherein said sensor comprises two piezoelectric elements oriented perpendicularly to said longitudinal axis and an electrode arranged between said piezoelectric elements”, it is known that a piezoelectric sensor may comprise a plurality of piezoelectric elements separated by electrodes. For example, see Cooke (col 13, ln 21 – 25). Additionally, one of ordinary skill would readily appreciate that the appropriate perpendicularly to said longitudinal axis. Accordingly, it would have been obvious to one of ordinary skill to do so.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bonfigli et al. (WO 2017/186819 A1) in view of Singh (US 2020/0124007).
In re claim 10, regarding the limitation, “comprising an electronic board located on the injector and configured for connection to a processing system for processing the electrical signal provided by said sensor”, it is apparent that Bonfigli includes an electronic board configured for connection to a processing system for processing the electrical signal provided by said sensor.
Regarding the aspect that the board is “located on the injector”, this is a known arrangement for electronic boards configured for use with injectors. For example, see Singh (fig 2; fig 6: 76). (Notably, Singh’s board is also configured to handle the signal from a piezo sensor [0052].) Accordingly, it would have been obvious to one of ordinary skill to do so, for example, for packaging and/or ease of assembly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 – 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of copending Application No. 16/858,799 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially the same features. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747